DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendment filed 10/26/20 is acknowledged. Claims 1-52 have been canceled. Claims 53-64 have been added. 
Claims 53-64 are pending and under examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,795,669 in view of Denzer et al. (WO 2012/145685 A1, published October 26, 2012).  
The instant claims are drawn to a pre-filled pen delivery device comprising a liquid pharmaceutical formulation, wherein the liquid pharmaceutical formulation consists of:(a) 50±7.5 mg/mL to 250±37.5 mg/mL of an antibody or antigen-binding fragment thereof that specifically binds human proprotein convertase subtilisin kexin-9 (PCSK9), wherein the antibody or antigen-binding fragment comprises a heavy chain variable domain (HCVD) comprising SEQ ID NO: 1, and a light chain variable domain (LCVD) comprising SEQ ID NO:5; (b) 5+0.75 mM to 10+1.5 mM histidine, pH 6.0+0.3; (c) 0.01±0.0015% w/v polysorbate 20; and (d) 10+1.5% w/v sucrose.  
The claims of U.S. Patent No. 8,795,669 are drawn to a liquid pharmaceutical formulation comprising (a) 50 ± 7.5 mg/mL to 250 ± 37.5 mg/mL of an antibody or antigen-binding fragment thereof that specifically binds human proprotein convertase subtilisin kexin-9 (PCSK9), wherein the antibody comprises a heavy chain complementarity determining region (HCDR) 1 of SEQ ID NO:2, an HCDR2 of SEQ ID NO:3, an HCDR3 of SEQ ID NO:4, a light chain complementarity determining region (LCDR) 1 of SEQ ID NO:6, an LCDR2 of SEQ ID NO:7, and an LCDR3 of SEQ ID NO:8; (b) 10 ± 1.5 mM histidine (pH 6.0 ± 0.3); (c) 0.01 ± 0.0015% w/v polysorbate 20; and (d) 10 ± 1.5% sucrose. The ‘669 claims teach that the formulation comprises 175 mg/ml, 150 mg/ml, 100 mg/ml, 75 mg/ml, or 50 mg/ml of the antibody. 
The ‘669 claims do not teach wherein the liquid formulation is within a prefilled pen.
However, Denzer et al. teach an autoinjector apparatus (pen)  comprising a single-use cassette and an autoinjector (See abstract and page 3 and figures 2 and 3). Denzer et al. teach that the cassette is prefilled with a syringe, which comprises a therapeutic product (See pages 3-5).  Denzer et al. teach that the autoinjector may be reusable and adapted to house and protect a syringe prefilled with a predetermined dose of pharmaceutical product (See page 12). Denzer et al. teach that the cassette may be adapted for single, disposable use (See page 12). Denzer et al. teach that the autoinjector is user-friendly and conceals the needle from the view of the user, during and after the injection procedure. Denzer et al. teach that the prefilled syringe advantageously contains the proper dose, is easily operated, and is economically manufactured (See pages 1- 2).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the liquid pharmaceutical formulation taught by the ‘669 claims is contained within a prefilled pen because Denzer et al. teach an autoinjector pen for delivery of a pharmaceutical product that offers the benefits of being easy to use and providing the proper dose. Further, the autoinjector pen is user-friendly and conceals the syringe from the view of the user. One of ordinary skill in the art would be motivated to use a prefilled pen comprising a liquid composition comprising anti-PCSK9, sucrose, histidine, and polysorbate-20 because doing so would allow for an easy and accurate means for providing the liquid composition to a patient.
Thus, the instant claims are obvious over the patent claims in view of the prior art.
Claims 53-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,193,801 in view of Denzer et al. (WO 2012/145685 A1, published October 26, 2012).   
The instant claims are drawn to a pre-filled pen delivery device comprising a liquid pharmaceutical formulation, wherein the liquid pharmaceutical formulation consists of:(a) 50±7.5 mg/mL to 250±37.5 mg/mL of an antibody or antigen-binding fragment thereof that specifically binds human proprotein convertase subtilisin kexin-9 (PCSK9), wherein the antibody or antigen-binding fragment comprises a heavy chain variable domain (HCVD) comprising SEQ ID NO: 1, and a light chain variable domain (LCVD) comprising SEQ ID NO:5; (b) 5+0.75 mM to 10+1.5 mM histidine, pH 6.0+0.3; (c) 0.01±0.0015% w/v polysorbate 20; and (d) 10+1.5% w/v sucrose.
The ‘801 claims are directed to a pre-filled syringe composition comprising a liquid pharmaceutical formulation, wherein the liquid pharmaceutical formulation comprises: (a) 50±7.5 mg/mL to 250±37.5 mg/mL of an antibody or antigen-binding fragment thereof that specifically binds human proprotein convertase subtilisin kexin-9 (PCSK9), wherein the antibody comprises a heavy chain complementarity determining region (HCDR) 1 of SEQ ID NO:2, an HCDR2 of SEQ ID NO:3, an HCDR3 of SEQ ID NO:4, a light chain complementarity determining region (LCDR) 1 of SEQ ID NO:6, an LCDR2 of SEQ ID NO:7, and an LCDR3 of SEQ ID NO:8; (b) 10±1.5 mM histidine (pH 6.0±0.3); (c) 0.01±0.0015% w/v polysorbate 20; and (d) 10±1.5% sucrose; wherein said liquid pharmaceutical formulation is contained within a syringe. The ‘801 claims teach that the formulation comprises 175 mg/ml, 150 mg/ml, 100 mg/ml, 75 mg/ml, or 50 mg/ml of the antibody.
The ‘801 claims do not teach wherein the pre-filled syringe composition is within a prefilled pen.
However, Denzer et al. teach an autoinjector apparatus (pen)  comprising a single-use cases and an autoinjector (See abstract and page 3). Denzer et al. teach that the cassette is prefilled with a syringe, which comprises a therapeutic product (See pages 3-5).  Denzer et al. teach that the autoinjector may be reusable and adapted to house and protect a syringe prefilled with a predetermined dose of pharmaceutical product (See page 12). Denzer et al. teach that the cassette may be adapted for single, disposable use (See page 12). Denzer et al. teach that the autoinjector is user-friendly and conceals the needle from the view of the user, during and after the injection procedure. Denzer et al. teach that the prefilled syringe advantageously contains the proper dose, is easily operated, and is economically manufactured (See pages 1- 2).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the prefilled syringe composition taught in ‘801 claims is contained within a prefilled pen because Denzer et al. teach an autoinjector pen for delivery of a pharmaceutical product that offers the benefits of being easy to use and providing the proper dose. Further, the autoinjector pen is user-friendly and conceals the syringe from the view of the user. One of ordinary skill in the art would be motivated to use a prefilled pen comprising a liquid composition comprising anti-PCSK9, sucrose, histidine, and polysorbate-20 because doing so would allow for an easy and accurate means for providing the liquid composition to a patient.
Thus, the instant claims are obvious over the patent claims in view of the prior art.
Claims 53-64 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,472,425 in view of Denzer et al. (WO 2012/145685 A1, published October 26, 2012).   
The instant claims are drawn to a pre-filled pen delivery device comprising a liquid pharmaceutical formulation, wherein the liquid pharmaceutical formulation consists of:(a) 50±7.5 mg/mL to 250±37.5 mg/mL of an antibody or antigen-binding fragment thereof that specifically binds human proprotein convertase subtilisin kexin-9 (PCSK9), wherein the antibody or antigen-binding fragment comprises a heavy chain variable domain (HCVD) comprising SEQ ID NO: 1, and a light chain variable domain (LCVD) comprising SEQ ID NO:5; (b) 5+0.75 mM to 10+1.5 mM histidine, pH 6.0+0.3; (c) 0.01±0.0015% w/v polysorbate 20; and (d) 10+1.5% w/v sucrose. 
The ‘425 claims are drawn to a liquid pharmaceutical formulation consisting of: (a) 50 ± 7.5 mg/mL to 250 ± 37.5 mg/mL of an antibody or antigen-binding fragment thereof that specifically binds human proprotein convertase subtilisin kexin-9 (PCSK9), wherein the antibody or antigen-binding fragment comprises a heavy chain variable domain (HCVD) comprising SEQ ID NO: 1, and a light chain variable domain (LCVD) comprising SEQ ID NO:5; (b) 5 ± 0.75 mM to 10 ± 1.5 mM histidine, pH 6.0 ± 0.3; (c) 0.01 ± 0.0015% w/v polysorbate 20; and (d) 10 ± 1.5% w/v sucrose; in water.  The ‘425 claims teach that the formulation comprises 175 mg/ml, 150 mg/ml, 100 mg/ml, 75 mg/ml, or 50 mg/ml of the antibody.
The ‘425 claims do not teach wherein the liquid formulation is within a prefilled pen.
However, Denzer et al. teach an autoinjector apparatus (pen)  comprising a single-use cases and an autoinjector (See abstract and page 3). Denzer et al. teach that the cassette is prefilled with a syringe, which comprises a therapeutic product (See pages 3-5).  Denzer et al. teach that the autoinjector may be reusable and adapted to house and protect a syringe prefilled with a predetermined dose of pharmaceutical product (See page 12). Denzer et al. teach that the cassette may be adapted for single, disposable use (See page 12). Denzer et al. teach that the autoinjector is user-friendly and conceals the needle from the view of the user, during and after the injection procedure. Denzer et al. teach that the prefilled syringe advantageously contains the proper dose, is easily operated, and is economically manufactured (See pages 1- 2).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the liquid pharmaceutical formulation taught by the ‘425 claims is contained within a prefilled pen because Denzer et al. teach an autoinjector pen for delivery of a pharmaceutical product that offers the benefits of being easy to use and providing the proper dose. Further, the autoinjector pen is user-friendly and conceals the syringe from the view of the user. One of ordinary skill in the art would be motivated to use a prefilled pen comprising a liquid composition comprising anti-PCSK9, sucrose, histidine, and polysorbate-20 because doing so would allow for an easy and accurate means for providing the liquid composition to a patient.
Thus, the instant claims are obvious over the patent claims in view of the prior art.
Claims 56-64 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,752,701 in view of Denzer et al. (WO 2012/145685 A1, published October 26, 2012).   
The instant claims are drawn to a pre-filled pen delivery device comprising a liquid pharmaceutical formulation, wherein the liquid pharmaceutical formulation consists of:(a) 50±7.5 mg/mL to 250±37.5 mg/mL of an antibody or antigen-binding fragment thereof that specifically binds human proprotein convertase subtilisin kexin-9 (PCSK9), wherein the antibody or antigen-binding fragment comprises a heavy chain variable domain (HCVD) comprising SEQ ID NO: 1, and a light chain variable domain (LCVD) comprising SEQ ID NO:5; (b) 5+0.75 mM to 10+1.5 mM histidine, pH 6.0+0.3; (c) 0.01±0.0015% w/v polysorbate 20; and (d) 10+1.5% w/v sucrose.
The ‘701 claims are drawn to  a pre-filled syringe composition comprising a liquid pharmaceutical formulation, wherein the liquid pharmaceutical formulation consists of: (a) 50±7.5 mg/mL to 250±37.5 mg/mL of an antibody or antigen-binding fragment thereof that specifically binds human proprotein convertase subtilisin kexin-9 (PCSK9), wherein the antibody or antigen-binding fragment comprises a heavy chain variable domain (HCVD) comprising SEQ ID NO:1, and a light chain variable domain (LCVD) comprising SEQ ID NO:5; (b) 5±0.75 mM to 10±1.5 mM histidine, pH 6.0±0.3; (c) 0.01±0.0015% w/v polysorbate 20; and (d) 10±1.5% w/v sucrose.
The ’701 claims do not teach wherein the pre-filled syringe composition is within a prefilled pen.
However, Denzer et al. teach an autoinjector apparatus (pen)  comprising a single-use cases and an autoinjector (See abstract and page 3). Denzer et al. teach that the cassette is prefilled with a syringe, which comprises a therapeutic product (See pages 3-5).  Denzer et al. teach that the autoinjector may be reusable and adapted to house and protect a syringe prefilled with a predetermined dose of pharmaceutical product (See page 12). Denzer et al. teach that the cassette may be adapted for single, disposable use (See page 12). Denzer et al. teach that the autoinjector is user-friendly and conceals the needle from the view of the user, during and after the injection procedure. Denzer et al. teach that the prefilled syringe advantageously contains the proper dose, is easily operated, and is economically manufactured (See pages 1- 2).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the prefilled syringe composition taught by the ‘701 claims is contained within a prefilled pen because Denzer et al. teach an autoinjector pen for delivery of a pharmaceutical product that offers the benefits of being easy to use and providing the proper dose. Further, the autoinjector pen is user-friendly and conceals the syringe from the view of the user. One of ordinary skill in the art would be motivated to use a prefilled pen comprising a liquid composition comprising anti-PCSK9, sucrose, histidine, and polysorbate-20 because doing so would allow for an easy and accurate means for providing the liquid composition to a patient.
Thus, the instant claims are obvious over the patent claims in view of the prior art.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54-56, 58-60, and 62-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 54, 58, and 62 recite the limitation “wherein the pen delivery device is used to subcutaneously deliver the liquid pharmaceutical formulation”. The limitation is indefinite because it encompasses both the delivery device and a method step that is directed to how the delivery device is used. The limitation is not directed to the device, but rather, how the device is used, which creates confusion as to what is encompassed by the claims. Thus, there is ambiguity as to the scope of the claims, and the metes and bounds of the claims are unclear.
Claims 55, 59, and 63 recite the limitation “wherein the pen delivery device is reusable”. This limitation is indefinite because encompasses both the delivery device and a method step that is directed to how the delivery device is used (e.g., that it can be used again). The limitation is not directed to the device, but rather, how the device is used, which creates confusion as to what is encompassed by the claims. Thus, there is ambiguity as to the scope of the claims, and the metes and bounds of the claims are unclear.
Claims 56, 60, and 64 recite the limitation “wherein the pen delivery device is disposable”. This limitation is indefinite because encompasses both the delivery device and a method step that is directed to how the delivery device is used (e.g., that it can be discarded after use). The limitation is not directed to the device, but rather, how the device is used, which creates confusion as to what is encompassed by the claims. Thus, there is ambiguity as to the scope of the claims, and the metes and bounds of the claims are unclear.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646